Citation Nr: 1147496
Decision Date: 12/30/11	Archive Date: 01/30/12

Citation Nr: 1147496	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  05-09 297	)	DATE DEC 30 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether vacatur of a September 16, 2011, decision of the Board of Veterans' Appeals (Board), which denied increased disability ratings for degenerative disc disease of the lumbar spine status post healed coccyx fracture (lumbar spine disability), is warranted. 

2.  Entitlement to an increased disability rating for lumbar spine disability, evaluated as 10 percent disabling prior to April 7, 2005.

3.  Entitlement to an increased disability rating for a lumbar spine disability, evaluated as 20 percent disabling from April 7, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985, and from March 1986 to April 1993.

This case comes before the Board on appeal from separate rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In pertinent part, a June 2004 RO rating decision denied an increased rating for status post fracture of a healed coccyx.  An RO rating decision in February 2005 granted an increased rating for status post fracture of a healed coccyx to 10 percent disabling effective to the date of claim; November 14, 2003.  An RO rating decision in August 2005 awarded a 20 percent rating for degenerative disc and joint disease of the lumbar spine, status post fracture of a healed coccyx, effective from April 7, 2005.  The Board remanded the claim in April 2010 for further development and consideration. 

In September 2011, the Board denied the claims for increased ratings.

The issues of entitlement to increased disability ratings for the Veteran's service-connected lumbar spine disability, for the periods indicated above, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On September 16, 2011, the Board issued a decision denying increased disability ratings for the Veteran's service-connected lumbar spine disability for the periods indicated above; the claims were denied as a matter of law based on the Veteran's failure to report to the scheduled Compensation and Pension examination.  

2.  Prior to the September 2011 Board decision, the Veteran had submitted a request to reschedule the scheduled Compensation and Pension examination; this correspondence was not associated with the claims file when the Board made its decision. 

3.  The Veteran's request to reschedule his Compensation and Pension examination demonstrates good cause for his failure to report for examination.  


CONCLUSION OF LAW

The criteria for vacating the September 16, 2011 Board decision have been met. 38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2010); 38 C.F.R. § 20.904 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904. 

The Board did not consider the Veteran's good cause request to reschedule his Compensation and Pension examination that was constructively in VA's possession at the time of the September 2001 Board decision.  The Board finds that its decision of September 2011 failed to provide the Veteran due process under the law.  In order to prevent prejudice to the Veteran, the September 2011 decision of the Board must be vacated in its entirety, and a new decision entered as if the September 2011 decision by the Board had never been issued. 

Under 38 U.S.C.A. § 7252 , only a final decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims (Court). This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b). The merits of the issue require additional remand action as set forth below. 


ORDER

The Board's September 16, 2011, decision is vacated. 


REMAND

A March 2007 VA examination diagnosed degenerative disc disease with right-sided sciatica.  A remand is needed to resolve the issue of the presence and extent of the Veteran's lumbar radiculopathy.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one). In light of the need to remand for an examination, the orthopedic manifestations of the Veteran's low back disability should also be determined. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination at VA medical center San Antonio, Texas to determine the present severity of the lumbar spine disability.  The examination should be conducted by an appropriate medical professional, a Neurosurgeon or Orthopedic Spine surgeon.  The examination report should include a detailed account of all low back pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should review the medical evidence of record.  The examiner should:

(a) Conduct range of motion studies in the thoracolumbar spine including after repetitive movement accounting for any limitations due to pain, weakness, fatigability, or incoordination.

(b) State whether the Veteran has ankylosis in the thoracolumbar spine.

(c) Assess whether the Veteran has had any incapacitating episodes (bed rest prescribed by a physician) due to flare-ups in the thoracolumbar spine in the past 12 months, and if so, the duration of such episodes.  The examiner should indicate what objective basis and records that support the report of incapacitating episodes.

(d) Separately assess any neurological impairment as a result of the lumbar disability, including complaints of sciatica and pain in the lower extremities and state whether any impairment is analogous to mild, moderate, or severe incomplete paralysis, neuritis, or neuralgia. The examiner should identify the nerve(s) affected.

(e)  Regarding manifestations of the low back disability, the examiner must separately address the time period before, and the time period from, April 7 2005.

In addition, the VA examination must take into consideration any orthopedic manifestations of the lumbar spine disability to include additional functional impairment due to pain in accordance with 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202   (1995).  A rationale for all opinions must be provided.  The claims file must be reviewed in conjunction with the examination.

2.  Review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

3.  Then readjudicate the Veteran's claims considering the provisions of Note (1) of Diagnostic Code 5243 which provides a separate evaluation for the Veteran's associated objective neurological abnormalities under an appropriate diagnostic code.  If either benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


Citation Nr: 1134850	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  05-09 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine status post healed coccyx fracture (lumbar spine disability), evaluated as 10 percent disabling prior to April 7, 2005.

2.  Entitlement to an increased rating for lumbar spine disability, evaluated as 20 percent disabling from April 7, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985, and from March 1986 to April 1993.

This case comes before the Board of Veterans Appeals (Board) on appeal from separate rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In pertinent part, a June 2004 RO rating decision denied an increased rating for status post fracture of a healed coccyx.  An RO rating decision in February 2005 increased the evaluation for status post fracture of a healed coccyx to 10 percent disabling effective to the date of claim; November 14, 2003.  An RO rating decision in August 2005 awarded a 20 percent rating for degenerative disc and joint disease of the lumbar spine, status post fracture of a healed coccyx, effective April 7, 2005.  The Board remanded the claim in April 2010 for further development and consideration. 


FINDINGS OF FACT

The Veteran failed to appear for the scheduled August 2010 VA examination and did not show good cause for so doing.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased rating for a lumbar spine disability, evaluated as 10 percent disabling prior to April 7, 2005, must be denied as a matter of law.  38 C.F.R. § 3.655 (2010).

2.  The claim of entitlement to an increased rating for a lumbar spine disability, evaluated as 10 percent disabling from April 7, 2005, must be denied as a matter of law.  38 C.F.R. § 3.655 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran is seeking an increased, staged, rating for his lumbar spine disability.  

When entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655(a), (b).  The Board must determine "(1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569 (2008).

The present matter was previously before the Board in April 2010.  The Board remanded the matter, in part, based on a determination that the Veteran had not been afforded a VA examination regarding his increased rating claim and that a VA examination was necessary to decide the case.

The claims file reveals that the Veteran was sent a letter dated in July 2010 indicating that an examination had been requested to be scheduled at the VA medical center nearest to the Veteran.  The notice informed the Veteran that his claim may be denied if he failed to appear for the examination.  Subsequently, an examination was scheduled for August 2010 and the Veteran failed to appear for the scheduled examination.  Although there is no copy of the notice to the Veteran of the scheduled examination, "there is no requirement for that document to be contained in the record for the presumption of regularity to apply."  Khyn v. Shinseki, 23 Vet. App. 335, 338 (2010).  Rather, the presumption of regularity, under which it is presumed that government officials have properly discharged their official duties, applies where, as here, the agency of original jurisdiction (AOJ) followed the regular process for scheduling an examination and notifying the Veteran of that examination and there is no indication that the notice was sent to an incorrect address.  Id. at 339.  The Veteran has not indicated that his address has changed or that he had good cause for failure to report for the scheduled examination.  Subsequent to his failure to appear, the Veteran has not submitted any correspondence indicating any reason why she failed to appear for the examination.  The Board finds that the Veteran  failed to report for an examination scheduled in connection with his claim for an increased, staged, rating for his lumbar spine disability without good cause. 

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is required.  See Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

Entitlement to an increased rating for a lumbar spine disability, evaluated as 10 percent disabling prior to April 7, 2005, is dismissed.

Entitlement to an increased rating for lumbar spine disability, evaluated as 20 percent disabling from April 7, 2005, is dismissed.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


